 



Exhibit 10.14

MASTERCARD INTERNATIONAL
ANNUAL INCENTIVE COMPENSATION PLAN (AICP)
As Amended and Restated Effective January 1, 2005

Overview

The Annual Incentive Compensation Plan (AICP) rewards employees for successfully
achieving performance goals that are in direct support of corporate and business
unit/region goals. Incentive opportunity amounts vary depending upon position
and market practices and are awarded annually, based on performance.

Criteria

The AICP is based on three basic measurement categories:

                               
 
    n   Overall MasterCard corporate performance      
 
               

    n   Business unit/region performance      
 
               

    n   Participant’s individual contribution                    

MasterCard performance is based on the delivery of three annual corporate
objectives:

                               
 
    n   Implementing Corporate Strategy      
 
               

    n   Achieve Financial Targets      
 
               

    n   Enhancing Organizational Capabilities                    

Business unit/region performance is based on the achievement of pre-established
goals defined in the annual business plan for each group that are directly
linked to the corporate objectives.

To be considered for an award, participants must establish a set of aggressive
individual performance objectives/goals (that are directly linked to their
business unit/region goals) and deliver successful results. Pay out
opportunities for all participants are funded based upon the achievement of
corporate goals (50%) and business unit goals (50%)*. Individual awards vary
significantly to recognize individual contributions. Along with demonstration of
the MasterCard operating principles and related competencies (e.g.,
interpersonal, communication, leadership, knowledge, self-management, thinking,
administrative and motivation), results will be the driver for earning an award.
Awards are not guaranteed.

*EVP, or its equivalent level is 75% corporate, 25% business unit; CEO is 100%
corporate.

Eligibility

MasterCard employees are eligible to participate in one annual incentive plan
simultaneously (i.e., AICP, Sales Incentive Plan (SIP), MasterCard Advisors
Incentive Plan (MAIP)).

     
Confidential
  Page 1

 



--------------------------------------------------------------------------------



 



Incentive Pool Allotments

Corporate performance is determined by evaluating actual results versus
established, measurable objectives. Annual corporate performance is determined
by identifying how well MasterCard performed against each annual corporate
objective. These results determine the size of the total incentive dollar pool.

Business unit/region performance results are also evaluated. The average of all
business unit/region performance results will not exceed the total corporate
performance results. These results determine how much of the total incentive
dollar pool is allocated to each business unit/region.

Target AICP Opportunities

Target incentive opportunity percentages vary depending upon job and market
practices. Each band can accommodate multiple target amounts. Once corporate and
business unit performance is determined, target incentive opportunity
percentages are used to determine funding levels and should not be interpreted
as guaranteed payments to individuals. If MasterCard performance is higher or
lower than target and business unit/region performance is higher or lower than
target, the funded levels will be adjusted accordingly.

      Jobs in Band   Target
A
  20%+
B
  20%+
C
  10%, 15%, 20+%
D
  3%, 5%, 10+%
E
  2%, 3%, 5+%
F
  2%, 3%, 5%
G
  2%

Incentive Payouts

Once it has been determined that performance warrants an award, managers will
use target percentages as a guideline when determining individual payouts;
however, each target percentage has an associated range of opportunity that an
individual can earn – from 0% of target up to a maximum of 200% of target.

Incentive payouts will vary significantly around the target. Senior management
has the discretion to decline awarding an annual incentive, as appropriate. For
example, if the employee performance has not met the minimum level of
performance, management has the discretion to decline making an award. Depending
on the level of performance achieved, an award may be made of up to 200% of
target.

      If the target is   The payout range is
20%
  0% - 40%
15%
  0% - 30%
10%
  0% - 20%
5%
  0% - 10%
3%
  0% - 6%
2%
  0% - 4%

     
Confidential
  Page 2

 



--------------------------------------------------------------------------------



 



General Information



n Eligible employees are not entitled to automatic payouts under the plan. To
realize a payout, an employee must make a significant contribution; and, in
terms of that contribution, successfully demonstrate MasterCard’s competencies.
Generally, participants must earn at least a “Successful”, or its equivalent
performance rating in order to be eligible to receive an incentive payout. An
employee who receives a “Needs Improvement”, or its equivalent rating generally
does not qualify for an award. However, MasterCard reserves the discretion to
make an award in appropriate circumstances to an employee rated below
“Successful”, or its equivalent. For example, if an employee who received a
“Need Improvement” performance rating improves based on a specific time-bound
action plan, an incentive can be awarded pending approval by the Business Unit
Head and the Chief Administrative Officer.   n Awards will be prorated on a
quarterly basis for employees not in the AICP plan for the full calendar year.
The proration schedule appears below:

                Hire Hire Date (previous year)     Incentive Payout    
January – March
    100%    
April – June
    75%    
July – September
    50%    
October – December
    25%    



  An employee who has a career move into a new position that results in a higher
incentive target will have his or her new incentive target prorated on a
quarterly basis based on the date of the career move.



n Any employee who resigns or whose employment is terminated for any reason
prior to the date incentives are paid, is ineligible to receive an AICP award.
If an employee has received notice of termination prior to the date an award is
paid and has been offered a severance package in writing, and if such an
employee would otherwise be eligible to receive an award under this plan, he or
she will be required to sign an agreement and release in a form acceptable to
MasterCard, in order to receive the award.   n The Compensation Committee of the
Board evaluates and determines MasterCard’s corporate performance. If corporate
performance is below a threshold level of 50% of corporate goal attainment,
incentives will not be paid. The Committee also approves the commensurate
compensation recommendations for MasterCard executives.   n The CEO will
appraise business unit/region contributions toward achieving overall MasterCard
goals.

     
Confidential
  Page 3

 



--------------------------------------------------------------------------------



 



n Senior management will appraise individual performance contributions toward
the achievement of corporate and business unit/region goals and will have the
discretion to adjust incentive awards.   n Any employee who moves into a new
position with a lesser target incentive opportunity will be grandfathered at
their current incentive opportunity for the remainder of the calendar year.   n
MasterCard reserves the right to interpret the plans provisions at its sole
discretion and to change or amend this policy at any time, for any reason.

     
Confidential
  Page 4

 